Citation Nr: 1409791	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for service-connected lumbar spine strain (claimed as a lower back condition).

2.  Entitlement to a rating in excess of 40 percent for service-connected lumbar spine strain (claimed as a lower back condition).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO reduced the  rating for the Veteran's lumbar spine strain from 40 to 20 percent, effective February 10, 20102010 (the date of a VA examination).  February 10, 2010  The Veteran filed a Notice of Disagreement (NOD) in September 2010, stating that her lumbar back strain had not improved but, in fact, worsened.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  After another VA examination  in August 2011,the RO issued  a Supplemental SOC (denying a rating for lumbar spine disability greater than 20 percent)  in August 2012.

Regarding the current characterization of the appeal, the Board notes s that a veteran is presumed to seek the maximum available benefit for a disability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  As previously mentioned, in her  September 2010 NOD, the Veteran asserted  that her lumbar spine strain had worsened.  Thus, the Veteran is not only appealing the reduction, but is seeking a higher rating.  As such-and,  given the Board's favorable disposition of the restoration issue-the e Board has recharacterized the appeal with respect to evaluation of the Veteran's  lumbar spine strain as encompassing both issues set forth on the title page.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board's decision addressing the matter of restoration of a 40 percent rating for service-connected lumbar spine strain, from February 10, 2010, is set forth below.  The matter of a the Veteran's entitlement to a rating in excess of 40 percent  is addressed in the Remand following the Order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the restoration claim has been accomplished.

2.  The March 2010 rating decision in which the RO reduced the rating for lumbar spine strain from 40 to 20 percent, the June 2011 SOC, and the August 2012 S SOC all reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected lumbar spine strain, from 40 percent to 20 percent, effective February 10. 2010 , was not in accordance with law, the criteria for restoration of the 40 percent rating are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO originally granted service connection in a January 2007 rating decision for lumbar spine strain and assigned an initial, 40 percent rating, effective date of November 1, 2006 (the day after the date of the Veteran's discharge).  In an October 2007 rating decision, the RO, inter alia, denied the Veteran's claim for a rating in excess of 40 percent for service-connected lumbar spine strain.  The RO continued the 40 percent evaluation in an October 2008 rating decision.   Following VA examination on February 3, 2010,  the RO reduced the 40 percent rating for the Veteran's  lumbar spine strain to 20 percent, effective February 10, 2010.

Initially, the Board notes that, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  In the advance written notice, the beneficiary will be informed of her right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  However, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the RO neither afforded  the Veteran notice of a proposed reduction, nor the opportunity to supply evidence or request a hearing.  However, the Veteran's combined rating evaluation for all service-connected disabilities was 90 percent both before and after the reduction took effect.  As such, , the RO was not required to satisfy  the procedural requirements of  38 C.F.R. § 3.105(e) (to include notifying the Veteran of the proposed reduction), and such requirements need not be discussed further.

Turning next to the question of the propriety of the reduction, the Board notes that 
Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in a March 2010 rating decision, reduced the rating for the Veteran's lumbar spine strain from 40 to 20 percent, effective February 10, 2010.  The 40 percent rating had been assigned in the RO's January 2007 rating decision, which granted service connection for lumbar spine strain and assigned a 40 percent rating, effective November 1, 2006.  Thus, the 40 percent rating was in effect for less than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  As regards disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In this case, the RO's reduction of the Veteran's rating was based, in part, on the reports of February 2010 and August 2011 examinations.  The February 2010 examiner determined that Veteran's forward flexion was limited to 50 degrees and combined range of motion of was limited to 140 degrees.  The August 2011 examiner determined that the Veteran's forward flexion was limited to 50 degrees and a combined range of motion was limited to 160 degrees.

As noted above, the rating for the disability under consideration was in effect for less than 5 years.  Hence, the provisions of 38 C.F.R. § 3.344(c) are for application.  However, the March 2010 rating decision that effectuated the reduction of the rating, the June 2011 SOC, and August 2012 Supplemental SOC all reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Furthermore, although, in the August 2012SSOC, the RO assigned the 20 percent rating based on the Veteran's most recent forward flexion and combined range of motion, it did not discuss whether there was  improvement in the Veteran's  lumbar spine disability.   Therefore, the Board finds that the correct standard was never applied when the RO effectuated the reduction of the rating.  See 38 C.F.R. § 3.344(c).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 40 percent rating assigned for lumbar spine strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237, must be restored, effective February 10, 2010.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

As the reduction of the 40 percent rating for lumbar spine strain is found to be void ab initio, the claim for restoration of the 40 percent rating, effective February 10, 2010, is granted.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for a rating in excess of 40 percent for the Veteran's lumbar spine disability is warranted. 

The Veteran was afforded a VA examination in August 2011.  During the exam, the Veteran indicated having bowel problems in relations to her spinal condition.  Specifically, she reported extensive fecal leakage that occurs more than two-thirds of the day and requires her to wear a pad.  She also indicated experiencing obstipation and bladder problems in relation to her spinal condition.  She reports that she urinates 6 or more times a day, but does not experience incontinence or urinary retention.

The Board notes the August 2011 VA examination report suggests that the Veteran may have bowel and urinary dysfunction attributable to her service-connected lumbar spine disability,.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (providing that objective neurologic abnormalities, such as bowel or bladder impairment, should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder).  38 C.F.R. § 4.71a (2013).  However, further medical information is need to resolve this question in this case.  

Accordingly, the RO should forward the claims file to the physician who performed the August 2011 VA examination for an addendum opinion addressing whether the Veteran has any bowel and urinary dysfunction which constitutes a separately ratable neurological manifestation of her low back disability.  The RO should only arrange for further examination of the Veteran if the August 2011 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, dated to July 2012; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The  RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to  obtain, all outstanding, pertinent, private records the records identified above.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim for higher ratings should include specific consideration of whether 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21Vet. App. 505 (2007), is appropriate. The RO's adjudication of the claim should also include consideration of all evidence added to the record since the last adjudication.

Accordingly, this matter is hereby is REMANDED for the following action:

1.  Obtain from the Fayetteville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since July 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to  obtain any additional evidence pertinent to the claim for increase  that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence,  following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file to the physician who examined the Veteran in August 2011 for an addendum opinion.  the prior examiner is not available, or another examination is deemed necessary,  arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion or examination report should include discussion of the Veteran's documented history and assertions.  

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all neurological impairment associated with the Veteran's lumbar spine strain, to particularly include any bowel or urinary dysfunction.  For each such identified neurological impairment, the examiner should indicate whether such impairment constitutes (a) separately ratable manifestation(s) of the service-connected low back disability; and if, so, the examiner should assess the severity of such manifestation(s).

All examination findings (if any) and complete rationale for the conclusions reached must be provided.

 
5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for a rating in excess of 40 percent for lumbar spine strain.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655 (b), as appropriate.

Otherwise, adjudicate the claim for increased rating in light of all pertinent evidence (to include all that added to the claims file since the  last adjudication of the claim and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate).

8.  If the benefit sought on appeal is denied, furnish to the Veteran and her representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


